DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recited “wherein: …. fourth, fifth, and sixth input terminals are configured to receive the second operand…, and ninth and tenth input terminals are configured to receive the fourth operand.” is indefinite because the recited limitation is contradicted to the recited limitation in claim 16 (“wherein each of the second and fourth operands are received at a maximum of two of the input terminals”). Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (8,653,857).
	Claim 1, Becker discloses a logic circuit (Fig. 2A), comprising: 
a first input terminal (a gate of transistor 213) for receiving a first operand (Abar is inversion of input A at Node-203); 
a first switch (transistor 213) having a gate terminal, wherein the gate terminal of the first switch is electrically coupled to the first input terminal (the gate of the transistor 213 is coupled to the Node-203 that is Abar); a first output terminal (Q) electrically coupled to a first terminal (at Node-205) of the first switch; and 
a second input terminal (Node-204) for receiving a second operand (Node-204 is Bbar which is an inversion of input B), wherein the second input terminal is electrically coupled to a second terminal of the first switch, and 
a third input terminal (a gate of transistor 215) for receiving the first operand (Abar) electrically coupled between the first terminal of the first switch (Node-203) and the first output terminal (Q).

Claim 3, Becker discloses the logic circuit of claim 2, further comprising: a first terminal (Node-205) of the second switch electrically coupled to the first terminal of the first switch and the first output terminal.
Claim 4, Becker discloses the logic circuit of claim 2, wherein the first and second switches are both n-channel type or p-channel type transistors (they are p-channel type).
Claim 5, Becker discloses the logic circuit of claim 1, further comprising: a second switch (transistor 214) having a first terminal (Node-204), wherein the first terminal of the second switch is electrically coupled to the second terminal of the first switch.
Claim 6, Becker discloses the logic circuit of claim 5, further comprising: a third switch (transistor 215) having a terminal (Node-205), wherein the terminal of the third switch is electrically coupled to a second terminal of the second switch.
Claim 8, Becker discloses the logic circuit of claim 5, wherein the first switch is a first transistor of a first channel type (transistor 213 is p-channel type), and the second switch is a second transistor of a second channel type (transistor 214 is n-channel type), different from the first channel type.
Claim 9, Becker discloses the logic circuit of claim 5, further comprising: third (transistor 212) and fourth (transistor 216) switches, wherein the third switch is a first 
Claim 10, Becker discloses the logic circuit of claim 1, further comprising: first (transistor 215) and second (transistor 216) transistors, connected in series between the first output terminal (Node-205) and a voltage supply terminal (ground).
Claim 11, Becker discloses the logic circuit of claim 10, wherein the voltage supply terminal is electrically coupled to a reference voltage (ground).
Claim 12, Becker discloses the logic circuit of claim 1, further comprising: first (transistor 215) and second (transistor 216) transistors connected in series between the first output terminal (Node-205) and ground (ground).

5.	Claim(s) 13-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahurin et al. (7,242,219).
Claim 13, Mahurin discloses a circuit (10, fig. 1), comprising: 
input terminals for receiving first (Abar), second (A), third (Bbar), and fourth (B) operands; 
first (Z) and second (Zbar) output terminals for transmitting respective first (XOR) and second (XNOR) output data signals; and 
logic circuitry (10) coupled to the input and output terminals, wherein the first output data signal is a logic complement of the second output data signal (Z is complement of Zbar), wherein respective transistors (Q5 and Q6) receiving the first and third operands are coupled between a ground voltage (ground) and a conductor 
Claim 14, Mahurin discloses the circuit of claim 13, wherein the first operand is a complement of the second operand (Abar is complement of A), and wherein the third operand is a complement of the fourth operand (Bbar is complement of B).
Claim 15, Mahurin discloses the circuit of claim 13, wherein the logic circuitry comprises: first, second, third, and fourth switches, wherein gate terminals of the first and fourth switches (Q2 and Q5) are electrically coupled to the first operand (Abar), and wherein gate terminals of the second and third switches (Q3 and Q6) are electrically coupled to the third operand (Bbar).
Claim 16, Mahurin discloses the circuit of claim 13, wherein the logic circuitry comprises ten input terminals, and wherein each of the second and fourth operands are received at a maximum of two of the input terminals.
Claim 18, Mahurin discloses the circuit of claim 13, wherein the logic circuitry is configured to perform XOR and XNOR operations of the operands (XOR/XNOR, see col. 2, lines 38-47).
Claim 19, Mahurin discloses a method (Fig. 1) comprising: receiving first (Abar), second (A), third (Bbar) and fourth (B) input signals at input terminals of a circuit (Fig. 1); and 
sending, from the circuit, first and second output signals corresponding to respective XOR (Z, see col. 2, lines 38-47) and XNOR (Zbar, see col. 2, lines 38-47) operations of the first, second, third, and forth input signals, wherein respective 
Claim 20, Mahurin discloses the method of claim 19, wherein the XOR operation is a first logic data value (Z=0) when the first and third signals or the second and fourth signals comprise same logic states (see col. 2, lines 38-47), wherein the XNOR operation is a second logic data value (Z=1) when the first and third signals or the second and fourth signals comprise different logic states (see col. 2, lines 38-47), and wherein the first and second logic data values are different.

Claim(s) 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parris (2007/0008014).
Claim 13, Parris discloses a circuit (500, Fig. 5), comprising: 
input terminals for receiving first (BB), second (B), third (CB), and fourth operands (C); 
first (Q) and second (QB) output terminals for transmitting respective first and second output data signals; and 
logic circuitry (500) coupled to the input and output terminals, wherein the first output data signal is a logic complement of the second output data signal (Q /QP and QB/QPB are complement, see P[0023]) , wherein respective transistors (transistors 530BBL and 534CBL) receiving the first and third operands are coupled between a ground voltage (ground by transistors 526AB and 524LL) and a conductor (QP and 
Claim 16, Parris discloses the circuit of claim 13, wherein the logic circuitry comprises ten input terminals (ten transistors that are connected to A, AB, B, BB, C, and CB, Fig. 5), and wherein each of the second and fourth operands are received at a maximum of two of the input terminals (B at two transistors 540BL and 540BR, C at two transistors 542CL and 542CR).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             3/7/22